DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 5, 7, 10-13, 15, 17, and 20 are amended. Claims 1-20 filed on 11/22/22 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/22 has been entered.
Claim Rejections - 35 USC § 101
4. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. 
Step 1 Statutory Category: Claims 1-10 are directed to systems, and claims 11-20 are directed to methods, all of which are statutory classes of invention.    
Step 2A – Prong 1: Judicial Exception Recited: Nevertheless, independent claims 1 and 11 are directed in part to an abstract idea. The claims fall within the certain methods of organizing human activity, specifically the subgrouping of commercial or legal interactions, or tracking and checking in delivery drivers, in this case. The independent claims recite the following limitations which fall under methods of organizing human activity, or more specifically, the subgrouping of commercial or legal interactions: 
… comprising a plurality of consumer goods available for purchase by a customer, wherein the plurality of consumer goods are available at a retail store;
display… a website comprising the plurality of consumer goods;
receive a request to complete an order comprising at least one of the plurality of consumer goods; 
receive a selection of a delivery time for the customer to receive the order at a specified location; 
and transmit the order and the delivery time, as selected to…: 
when a delivery vehicle is in transit, receive a notification from  a store employee of one or more store employees when the order is added to a delivery queue;
transmit the order to facilitate assembling the order; 
and cause the order to be assembled… (i) read items that are described in the order, (ii) retrieve the items that are described in the order, and (iii) place the items that are described in the order in a particular location; 
transmit a first notification… when the order is assembled;
and wherein to receive… a first notification when the order is assembled; 
transmit… a request for delivery of the order… to one or more delivery drivers; 
receive… a delivery acceptance notification issued by a delivery driver of the one or more delivery drivers of [[a]] the delivery vehicle;
receive… a check-in indicating an estimated time of arrival for the delivery vehicle operated by the delivery driver to arrive at the retail store; 
track… a real-time location of the delivery vehicle operated by the delivery driver based on periodic updates…;
based on the periodic updates, as tracked, updating the estimated time of arrival of the delivery vehicle to arrive at the retail store;
determine that the estimated time of arrival, as updated, for the delivery vehicle is less than a threshold amount of time; 
automatically place the order in the delivery queue for loading the order into the delivery vehicle in response to the estimated time of arrival being less than the threshold amount of time; 
receive… one or more real-time updates… wherein the one or more real-time updates comprise periodic updates identifying a location of the delivery vehicle operated by the delivery driver; 
and transmit… a designated parking spot for the delivery vehicle.
If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a commercial or legal interaction but for the recitation of generic computer elements, then it falls within the “Methods of Organizing Human Activity” and more specifically the subgrouping of “Commercial or Legal Interactions” of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A – Prong 2: Practical Application: These steps are done by using generally recited computing components. This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept of tracking and checking in delivery drivers with additional elements recited at a high-level of generality such as: robots, an automatic inventory retrieval system, database, APIs, delivery devices, delivery/order/third party server, customer device, and processor. These additional elements of the robots, database, automatic inventory retrieval system, APIs, delivery/order/third party server, customer device, delivery devices, and processor computer elements in these steps are recited at a high-level of generality such that it amounts to more than mere instructions to apply the exception using a generic computer component, and are merely invoked as tools to perform the tracking and checking in delivery drivers. Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea, and does not take the claim out of the Methods of Organizing Human Activity, specifically the Commercial or Legal Interactions subgrouping. The claims are directed to an abstract idea.
Step 2B – Inventive Concept: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the robots, a database, delivery/order/third party server, automatic inventory retrieval system, APIs, customer device, delivery devices, and processor to perform these steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims 2 and 12, the claims are directed to limitations which serve to limit by an order assembly server and order server. Although the claims disclose an assembler device, order server, delivery server, second processor, order assembly server, and automatic inventory retrieval system, they are all generally recited, and the claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of tracking and checking in delivery drivers, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 3 and 13, the claims are directed to limitations which serve to limit by a notification. Although the claims disclose robots, an delivery server, assembler device, order assembly server, and automatic inventory retrieval system, they are all generally recited, and the claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of tracking and checking in delivery drivers, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 4-9 and 14-19, the claims are directed to limitations which serve to limit by notifications and updates. Although the claims disclose robots, an API, third party server, delivery server, third processor, and assembler device, they are all generally recited, and the claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of tracking and checking in delivery drivers, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 10 and 20, the claims are directed to limitations which serve to limit by store employees. Although the claims disclose robots, a delivery server, order assembly server, and automatic inventory retrieval system, they are all generally recited, and the claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of tracking and checking in delivery drivers, therefore they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Allowable Subject Matter
5.	Claims 1-20 are allowed over 35 USC 103 as there is still a pending 35 USC 101 rejection. The closest U.S. prior art Antonellis (2004/0210621) discloses a database, receiving requests, selections, and notifications, receiving real-time updates, and displaying a website. However, the closet U.S. prior art does not disclose the limitations of a delivery server, automatic inventory retrieval system, automatically placing the order in a delivery queue, receiving a delivery acceptance notification, receiving a notification when the order is added to a delivery queue, and transmitting a designated parking spot for the vehicle. Vivaldini et al (IMPROVING LOGISTICS SERVICES THROUGH THE TECHNOLOGY USED IN FLEET MANAGEMENT, NPL) is found to be the most pertinent NPL prior art and although it does discloses tracking cars, it fails to disclose an automatic inventory retrieval system, automatically placing the order in a delivery queue, receiving a delivery acceptance notification, receiving a notification when the order is added to a delivery queue, and transmitting a designated parking spot for the vehicle. The limitations lacking in the prior art, in combination with the other limitations clearly claimed in the application, are novel and unobvious.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Response to Arguments
6.	Applicant’s arguments filed on 11/22/22 are not found to be convincing. With regards to 101, the Examiner respectfully disagrees. The applicant argues that there is a practical application of the judicial exception under Step 2A Prong 2 because it is beyond generally linking to a particular technological environment. Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Here, the claims recite database, delivery/order/third party server, automatic inventory retrieval system, APIs, customer device, delivery devices, and processor configured to perform claim functions and steps such that they amount to no more than mere instructions to apply the exception using generic computer components.
The Examiner respectfully notes that the determination of whether claims include features that are a drafting effort designed to monopolize the abstract idea is not a separate analysis, but rather a conclusion that is reached after consideration of prong 2 and recognizing a lack of integration of the claims into a practical application. Applicant’s additional arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims defines patent eligible subject matter.
According to the MPEP: “In contrast, the claims in Alice Corp. v. CLS Bank International did not meaningfully limit the abstract idea of mitigating settlement risk. 573 U.S. 208, 110 USPQ2d 1976 (2014). In particular, the Court concluded that the additional elements such as the data processing system and communications controllers recited in the system claims did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers") or were well-understood, routine, conventional activity recited at a high level of generality. 573 U.S. at 225-26, 110 USPQ2d at 1984-85. Similarly, in this case, the abstract idea of tracking and checking in delivery drivers is linked to generally recited devices, therefore the claims are not meaningfully limiting the abstract idea.
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., database, delivery/order/third party server, automatic inventory retrieval system, APIs, customer device, delivery devices, and processor that are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit was found to be ineligible because the method did not employ a computer and a skilled artisan could perform all the steps mentally). Many of the steps in the claim such as determining that the estimated time of arrival as updated for the delivery vehicle is less than a threshold amount of time, can be performed mentally. According to MPEP 2106.05(a), it states: “It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. Similarly, a claimed process covering embodiments that can be performed on a computer, as well as embodiments that can be practiced verbally or with a telephone, cannot improve computer technology. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1328, 122 USPQ2d 1377, 1381 (Fed. Cir. 2017) (process for encoding/decoding facial data using image codes assigned to particular facial features held ineligible because the process did not require a computer).”
If the Applicant is attempting to show that the claims are an improvement to technology, the Examiner respectfully disagrees.  The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of transaction data processing. The claims of the instant application describe an improvement to a business process i.e., tracking and checking in delivery drivers, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.	
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale. 
Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Vivaldini et al (IMPROVING LOGISTICS SERVICES THROUGH THE TECHNOLOGY USED IN FLEET MANAGEMENT, NPL) is found to be the most pertinent NPL prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687